Citation Nr: 0615248	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  02-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for lumbar disc disease 
with lower extremity radiculopathy, status post laminectomy.

2.  Entitlement to an increased (compensable) rating for low 
back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to May 
1983, January to November 1991, and September 1998 to 
September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2001 rating determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  

The two issues are closely related.  Service connection for 
lumbar spine degenerative disc disease may result in a higher 
rating for low back strain.  The RO acknowledged this and 
indicated in the April 2005 supplemental statement of the 
case that it denied service connection for lumbar 
degenerative disc disease in April 2001 after reopening that 
claim based on new and material evidence.  The RO has also 
made a determination, in essence, that both issues are and 
should be on appeal in light of the rating decision, notice, 
process, and actions by the veteran and his representative.  
The RO appears to have accepted the representative's March 
2002 statement as a timely and adequate substantive appeal as 
to both issues, and so will the Board.


FINDINGS OF FACT

1.  The RO denied service connection for degenerative disc 
disease of the lumbar spine in February 1999, and notified 
the veteran of its decision at that time; the veteran did not 
appeal that decision.  

2.  Since the February 1999 decision, evidence which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has been received.  

3.  Lumbar spine degenerative disc disease was not manifest 
in service in 1991 or within one year of separation and is 
unrelated to such service.  

4.  There are no current residuals of the veteran's 
service-connected low back strain.


CONCLUSIONS OF LAW

1.  The February 1999 RO decision denying service connection 
for degenerative disc disease of the lumbar spine is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  As new and material evidence has been received, the claim 
for service connection for lumbar spine degenerative disc 
disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2000).

3.  Lumbar spine degenerative disc disease was not incurred 
or aggravated in service and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

4.  The criteria for a compensable rating for low back strain 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, 4.14, 4.31, Diagnostic Code 5237 
(2005), Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar disc disease

In February 1999, the RO denied a claim for service 
connection for degenerative disc disease of the lumbar spine, 
and notified the veteran of its decision and of his right to 
appeal.  He did not appeal that decision, and it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).  

The RO has determined that new and material evidence has been 
received to reopen the claim.  The Board is required to 
independently determine whether new and material evidence has 
been received.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995). 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In this case, the Board does find that new and material 
evidence has been received to reopen.  The applicable 
regulation is 38 C.F.R. § 3.156 (2000), as the veteran's 
claim was filed in June 2000.  This version of 
38 C.F.R. § 3.156 indicates that new and material evidence is 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim.

In February 1999, the RO determined that there was no 
evidence linking lumbar spine degenerative disc disease to 
service or to the veteran's service-connected low back 
strain.  Under 38 C.F.R. § 3.156, the October 2000 VA 
examination is new and material evidence, as it indicates 
that the veteran's disc herniation at L4-5 was initiated by 
an injury which the veteran sustained in July 1991.  In 
essence, it provides a link between current disability and 
injury in service, which had previously been lacking.  
Accordingly, it is so significant that it must be considered 
in order to fairly decide the merit of the claim, and it 
meets that requirements of 38 C.F.R. § 3.156.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

Consequently, the claim is reopened, per 38 U.S.C.A. § 5108.  
As explained at the end of this decision, VA's duties have 
been fulfilled.  Therefore, the claim should now be 
considered on its merits.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

The veteran claims, essentially, that his current lumbar 
spine degenerative disc disease is related to an injury he 
sustained in service in July 1991.  The preponderance of the 
evidence, however, indicates that the veteran's current 
lumbar spine degenerative disc disease disability is 
unrelated to such service.  There are two opinions supporting 
the claim, and three against.

The two opinions supporting the claim are from an October 
2000 VA examiner and from EAP, M.D., a private physiatrist 
who has been treating the veteran.  The October 2000 VA 
examination report indicates that pertinent records were 
reviewed by the examiner, who expressed the opinion that the 
veteran's disc disease was initiated by an in-service injury 
in which the veteran fell forward over a heavy box in July 
1991.  The basis for this opinion was "the indication of 
chronicity from facet joint hypertrophy at left L4-5 joint 
selectively . . . ."  The examiner did not note, however, 
that this had been present in service.  He did not discuss 
any of the service medical records or point to any treatment 
records that indicated that there had been, proximate to 
service, a left L4-5 injury or facet joint hypertrophy at the 
left L4-5 joint.  Nor did the examiner otherwise explain what 
represented chronicity of left L4-5 facet joint hypertrophy 
in and continuing since 1991.  

E.A.P., M.D. stated in August 2001 that the veteran's ability 
to perform his work duties was limited due to back pain and 
injury which occurred in 1991.  She based her opinion 
entirely on information supplied by the veteran, however.  
That history was of an X-ray in service revealing mild 
displacement of the distal small coccygeal segment, of pain 
off and on thereafter in service, and of pain which had 
become progressively worse since then.  It does little to 
explain how his current lumbar spine degenerative disc 
disease had its onset in service.  There was only tenderness 
in the sacral area on VA examination in January 1992, and the 
intervertebral disc spaces and other features of the lumbar 
spine described in an X-ray report at that time were normal.

The veteran had gone into the automotive repair business 
immediately after his November 1991 service discharge and an 
August 1998 VA examination report indicates that the 
veteran's symptoms became definitely worse in November 1997 
when he started limping on his left leg in November 1997.  
That is when an MRI demonstrated a diffuse disc bulge at L4-5 
with foraminal encroachment and after that is when 
degenerative disc disease of L4-L5 with left lumbar 
radiculopathy started being diagnosed.  A straight leg 
raising test had been negative on VA evaluation in October 
1996 and the veteran's gait, motor and tone, and deep tendon 
reflexes were normal, 5/5 and +2/+2 at that time.  The 
veteran said at that time that he had had continuing back 
pain since service but there are no treatment reports 
supporting this.  The veteran stated in July 1998 that he had 
injured his back lifting heavy objects in service years 
before, but this is not what the 1991 treatment records 
report.

Medical opinions against the claim are contained in January 
1999 and February 2001 VA reports by the same physician, and 
in a March 2004 VA report.  The January 1999 examiner relied 
on his review of the veteran's service medical records and 
other medical records then contained in the claims folder, 
when he indicated that the veteran's current lower back pain 
and bilateral leg symptoms were not related to his falling 
incident of July 1991.  He specifically mentioned the July 
1991 report showing the veteran landed on his buttocks, the 
X-ray at that time showing only deviation of the veteran's 
coccyx, the veteran's intermittent complaints in service 
after that and of continuity after service, the location and 
nature of the back complaints in service, the essentially 
normal objective part of the January 1992 examination and the 
lumbar and dorsal spine X-rays, and the later (November 1998) 
MRI documentation of disc bulging at L4-5.  He stated that 
the reason for his opinion was the information he obtained 
from reviewing the reports he reviewed.  The January 1999 
examiner provided an opinion on behalf of a board of 
specialists in February 2001, in which he noted the 
in-service and post-service history in 1992, 1996, and 1998, 
and the October 2000 VA examination.  This opinion is the 
same as that given in January 1999, with the same reasons 
again being given.

A VA examiner in March 2004 had an even more inclusive record 
before him when he reviewed it and examined the veteran.  The 
veteran had had surgery for lumbar disc disease in January 
2002.  On examination in March 2004, the veteran exhibited 
some nonorganic Waddell signs and did not give full effort.  
The examiner's opinion that the veteran's current status post 
laminectomy was not service-connected was based on the 
history furnished on that date; an extensive review of the 
veteran's medical records, claims folder, and treatment 
history; reference to medical literature; and physical 
examination of the veteran.  The examiner explained that the 
basis for his opinion included the lack of a history of back 
complaints or treatment from 1991 to 1996, adding that the L4 
radiculopathy (first shown in 1997) had been of acute onset.  
He stated that medical literature and studies show that the 
usual cause of herniated nucleus pulposis with radiculopathy 
is sudden trauma to the back like sudden bending with 
lifting, and that it presents right away.  Based on this 
information, the lack of complaints of radiculopathy in or 
for many years after the 1991 in-service events is quite 
negative evidence.  The examiner also indicated that people 
with heavy manual work are more prone to disc herniation, and 
the record supports a finding that the veteran engaged in 
heavy manual work after service that involved much bending.  
The veteran admitted that it involved much bending on VA 
examination in October 2000.  On examination in 1992, the 
veteran indicated that he had run a boring bar as a machinist 
for an engine and transmission exchange since December 1991, 
and in March 2004, he told the examiner that he had worked as 
a mechanic in shops after the 1991 discharge until 1997, and 
then had worked out of his home as a mechanic part time.  

In this case, the negative medical opinions are much more 
persuasive because they were based on careful, chronological 
review of medical records and history and contain easily 
understood explanations for the basis of the opinions that 
are supported by the medical records.  The negative opinions 
are entitled to much greater weight than the favorable 
opinions, which were not based on a claims folder review or 
substantiated history.  Prejean v. West, 13 Vet. App.444 
(2000) (factors for determining probative value of medical 
opinions include their thoroughness and detail, whether they 
discussed why contrary opinions were not persuasive, and the 
opinion-writer's access to relevant records).

As the preponderance of the evidence is against the claim, 
there can not be a reasonable doubt to be resolved in the 
veteran's favor and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

The veteran's representative argued, in February 2006, that 
the March 2004 VA examiner's opinion contains a "not as 
likely as not" opinion concerning relationship between 
service and lumbar spine degenerative disc disease, which 
could mean either that it was less likely than not, or more 
likely than not, that the veteran's lumbar spine degenerative 
disc disease was related to service.  The examiner stated his 
opinion several times in several different ways in the 
discussion at the end of the report.  In addition to the 
phrase seized upon by the veteran's representative, the 
examiner also stated that "it is more likely that [the 
veteran's] current low back condition is due to any recent 
injury that he sustained which is not service connected" and 
that the veteran's "current low back condition is most 
likely due to his non-service connected herniated disc and 
laminectomy."  In short, although the phrase seized upon by 
the veteran's representative may be disputed, the entire 
opinion of the examiner, in context, clearly indicates that 
the examiner did not conclude that the evidence was in 
equipoise concerning whether the veteran's disc disease was 
due to injury during his military service.  Rather, the 
examiner concluded that the veteran's disc disease was not 
due to such injury.

Arthritis of the lumbar spine was not manifest within a year 
after the 1991 service.  Consequently, the presumption of 
service connection for arthritis is not triggered.  No 
probative evidence indicates that it was present then, and 
the X-rays were negative for lumbar spine arthritis in 
service and on VA examination in 1992.  Years passed before 
there was diagnosis and treatment in 1997, with an interim 
X-ray in 1996 being negative.  Furthermore, the March 2004 
examiner reported that herniated nucleus pulposis is usually 
of acute onset, and the November 1997 history is of sudden 
onset of radiculopathy.

Rating for low back strain

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.  

The veteran is currently rated under old Diagnostic Code 5295 
(2002).  The rating criteria have substantively changed 
during the course of the claim, which makes both old and new 
criteria from 38 C.F.R. § 4.71a (2002, 2005) applicable, but 
the new rating criteria can not be applied before their 
September 2003 effective date.  

Regardless of which criteria are applied, however, and aside 
from their threshold criteria for different levels of 
compensation for different levels of disability, a 
compensable rating requires that there be service-connected 
residuals of low back strain which are disabling, and the 
preponderance of the evidence in this case indicates that 
there are no such disabling residuals.  There are no doubt 
disabling symptoms, but the March 2004 VA examiner makes it 
clear that they are not from the service-connected low back 
strain disability.  That examiner reviewed the claims folder 
and opined, after reviewing all of the records, that the 
veteran's service-connected low back strain had resolved 
without sequela.  Other evidence indicates what back symptoms 
are present, but does not indicate that they are due to the 
service-connected low back strain.  Given the March 2004 
examiner's opinion, there is no reasonable doubt to be 
resolved in the veteran's favor.  The preponderance of the 
evidence dissociates all current symptoms from the veteran's 
service-connected low back strain and indicates that it has 
no residuals.  In light of this, a compensable rating can not 
be granted for it.  38 C.F.R. §§ 4.14, 4.31; cf. Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (when it is not 
possible to separate the effects of service-connected and 
non-service-connected disability, application of reasonable 
doubt would dictate that such signs and symptoms be 
attributed to the service-connected condition).  In 
Mittleider, there was no evidence in the record separating 
the effects of the service-connected post-traumatic stress 
disorder and the non-service-connected personality disorders.  
Here, in contrast, the VA examiner has clearly indicated that 
the veteran's current signs and symptoms are not due to the 
service-connected disability.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

On the material issues concerning both claims, the veteran's 
opinions are of no probative value.  Medical expertise is 
required, as medical etiology is required to be proved and it 
is beyond the competence of a layperson.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In a February 2001 
letter, the RO provided the requisite notification concerning 
the claim for an increased rating for low back strain, and in 
a May 2003 letter, the RO sent out a letter on the increased 
rating and service connection claim, again covering what VA 
will do and what the claimant should do.  Moreover, these 
letters are augmented by the April 2005 supplemental 
statement of the case which contains the text of 38 C.F.R. 
§ 3.159, concerning the respective duties.  Also, the rating 
decisions and the statement of the case and its supplements 
tell the veteran what is missing for both the increased 
rating and service connection aspects of his claim.  The 
veteran did not receive a notice prior to the initial 
adjudication.  However, the lack of such a pre-decision 
notice is not prejudicial.  Notice was provided prior to the 
last RO adjudication.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of the claim and to respond to VA notices.  There is no 
alleged or actual prejudice regarding the timing of the 
notification.

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Similarly, there is no prejudice concerning the 
increased rating claim, as the claim for service connection 
for that disability was substantiated.  Moreover, an 
increased rating was denied, so there is no question 
concerning the effective date to be assigned.  Id.  Any 
deficiencies in the notice requirements imposed by Kent v. 
Nicholson, U.S. Vet. App. No. 04-181 (March 31, 2006), 
concerning claims to reopen based on new and material 
evidence, are harmless, as the claim for service connection 
for lumbar spine degenerative disc disease has been reopened 
based.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and statements 
from the veteran and representative.  VA examinations 
specifically and adequately addressing the issues have been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for lumbar spine degenerative disc disease 
is denied.  

An increased (compensable) rating for low back strain is 
denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


